             Case
              Case2:20-cv-00657-JLR
                   2:20-cv-00657-JLR Document
                                      Document8-1
                                               9 Filed
                                                  Filed06/16/20
                                                        06/08/20 Page
                                                                  Page11ofof33



                                                                          Honorable James L. Robart
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   LINA KIM, DDS, P.S. individually and on
     behalf of all others similarly situated,
10                                                        No. 2:20-cv-00657-JLR
                                          Plaintiff,
11                                                        ORDER GRANTING UNOPPOSED
            v.                                            MOTION FOR STAY OF
12                                                        PROCEEDINGS PENDING RULING ON
     SENTINEL INSURANCE COMPANY,                          CONSOLIDATION AND TRANSFER
13   LIMITED                                              BY JPML
14
                                        Defendant.
15

16

17                                       (PROPOSED) ORDER

18          The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of

19   Proceedings Pending Ruling on Consolidation and Transfer by JPML, and finding that there is

20   good cause,

21          HEREBY ORDERS AND ADJUDGES THAT this matter is stayed, including but not

22   limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil Procedure, Local

23   Rules of the United States District Court for the Western District of Washington and this

24   Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to Plaintiff’s

25   Complaint, pending a ruling by the JPML concerning the transfer of this action for inclusion in

26   MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In the event


     (PROPOSED) ORDER GRANTING UNOPPOSED MOTION FOR                     KELLER ROHRBACK L.L.P.
     STAY - 1                                                              1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
     (2:20-CV-00657-JLR)                                                   TELEPHONE: (206) 623-1900
                                                                            FACS IMILE: (206) 623-3384
              Case
               Case2:20-cv-00657-JLR
                    2:20-cv-00657-JLR Document
                                       Document8-1
                                                9 Filed
                                                   Filed06/16/20
                                                         06/08/20 Page
                                                                   Page22ofof33



     that the JPML denies consolidation, the stay will automatically terminate seven (7) days after the
 1
     JPML’s decision denying consolidation, and Defendant shall have twenty-one (21) additional
 2
     days from the termination of the stay to answer, move, or otherwise plead in response to Plaintiff’s
 3
     Complaint.
 4

 5

                                                    A
     IT IS SO ORDERED.
 6
            DATED this 16th day of June, 2020. _______________________________________
 7
                                                   Honorable James L. Robart
 8                                                 UNITED STATES DISTRICT JUDGE

 9
     Presented By:
10

11          DATED this 8th day of June, 2020.

12    StandardSig                                   KELLER ROHRBACK L.L.P.

13                                                  By: s/ Amy Williams-Derry
                                                    By: s/ Lynn L. Sarko
14
                                                    By: s/ Ian S. Birk
15                                                  By: s/ Gretchen Freeman Cappio
                                                    By: s/ Irene M. Hecht
16                                                  By: s/ Maureen Falecki
                                                    By: s/ Nathan L. Nanfelt
17                                                      Amy Williams-Derry, WSBA #28711
                                                        Lynn L. Sarko, WSBA #16569
18
                                                        Ian S. Birk, WSBA #31431
19                                                      Gretchen Freeman Cappio, WSBA #29576
                                                        Irene M. Hecht, WSBA #11063
20                                                      Maureen Falecki, WSBA #18569
                                                        Nathan Nanfelt, WSBA #45273
21                                                      1201 Third Avenue, Suite 3200
22                                                      Seattle, WA 98101
                                                        Telephone: (206) 623-1900
23                                                      Fax: (206) 623-3384
                                                        Email: awilliams-derry@kellerrohrback.com
24                                                      Email: lsarko@kellerrohrback.com
                                                        Email: ibirk@kellerrohrback.com
25                                                      Email: gcappio@kellerrohrback.com
26                                                      Email: ihecht@kellerrohrback.com
                                                        Email: mfalecki@kellerrohrback.com

     (PROPOSED) ORDER GRANTING UNOPPOSED MOTION FOR                      KELLER ROHRBACK L.L.P.
     STAY - 2                                                                1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
     (2:20-CV-00657-JLR)                                                     TELEPHONE: (206) 623-1900
                                                                              FACS IMILE: (206) 623-3384
                Case
                 Case2:20-cv-00657-JLR
                      2:20-cv-00657-JLR Document
                                         Document8-1
                                                  9 Filed
                                                     Filed06/16/20
                                                           06/08/20 Page
                                                                     Page33ofof33



                                                  Email: nnanfelt@kellerrohrback.com
 1                                            By: s/ Alison Chase
 2                                                Alison Chase, pro hac vice forthcoming
                                                  801 Garden Street, Suite 301
 3                                                Santa Barbara, CA 93101
                                                  Telephone: (805) 456-1496
 4                                                Fax: (805) 456-1497
                                                  Email: achase@kellerrohrback.com
 5

 6                                                Attorneys for Plaintiff and the Proposed
                                                  Class
 7
     4846-9516-2303, v. 1
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     (PROPOSED) ORDER GRANTING UNOPPOSED MOTION FOR              KELLER ROHRBACK L.L.P.
     STAY - 3                                                       1201 Third Avenue, Suite 3200
                                                                       Seattle, W A 98101-3052
     (2:20-CV-00657-JLR)                                            TELEPHONE: (206) 623-1900
                                                                     FACS IMILE: (206) 623-3384
